Le Grand;; C. J.,
delivered the opinion of this court.
We aré of opinion that the case made by the original and amended bill, justified the action of the circuit court. ' The deed assailed/ does not, in words, convey all the property of Blondheim; that which it did convey, for the benefit of his creditors, may, indeed, have been all, but its terms are not inconsistent with the fact that he may have retained a considerable amount of property, real and personal. Whilst the law authorizes a debtor to make a deed, such as the one in this case, it yet demands it should be a conveyance of all his property, without any reservation, whatsoever, to himself. Green *381& Trammell vs. Trieber, 3 Md. Rep., 11; and Sangston vs. Gaither, 3 Md. Rep., 40. This is not plainly manifest on the face of the deed. It should have affirmatively so appeared. As was said in the case of Malcolm vs. Hodges, 8 Md. Rep., 418, tbe validity of a deed of trust, for the benefit of creditors, must be determined by the deed itself, without reference to extrinsic facts; such an assignment, to be valid, must convey all the property of the debtor, and, in terms, dedicate the whole for the benefit of his creditors. Besides, the bill shows the property to be in imminent danger. It avers, that it has been placed under the care of a person of notoriously bad character, and that, by the refusal of the defendants, and the custodian of the goods, to allow an inventory to be made, that if loss should occur, complainants and the other creditors will be deprived of the necessary proof to show the extent of such loss. These circumstances, we think, bring this case within the rules laid down in the case of Blondheim, et al., vs. Moore, et al., decided at this term, (ante 365.)

Order affirmed, and cause remanded.